Citation Nr: 1539442	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-04 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma, for compensation purposes, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served in the Army National Guard from September 1989 to March 1990, and he had active service in the Army from April 2005 to August 2006.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a travel Board hearing in June 2015 before the undersigned Veterans Law Judge (VLJ) 	sitting at the RO.  A transcript thereof is contained within the Veteran's electronic paperless system, Veterans Benefits Management System (VBMS).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

A Statement of the Case (SOC) was issued as to entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to June 18, 2014 (the date that the Veteran first had a combined 100 percent disability rating), observing that a Notice of Disagreement (NOD) had been filed in June 2014 to a May 2014 rating decision.  However, in a May 2015 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he was not appealing that matter.   

At the travel Board hearing it was clarified that the only issue on appeal was whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma, for compensation purposes, and if so, whether the reopened claim should be granted.  See page 3 of the transcript thereof.  The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2014).  In this regard, the January 2012 rating decision which is appealed noted that by letter of October 24, 2011, the Veteran was informed that his claim for service connection for a dental condition for treatment purposes had been forwarded to a VA Medical Center.  Although the RO referred the issue of entitlement to service connection for a dental disorder for treatment purposes to the VAMC, it is unclear whether that issue has been fully adjudicated and whether the Veteran has been informed of any adjudication.  This matter is referred to the AOJ for any action deemed appropriate. 


FINDINGS OF FACT

1.  By an October 2009 rating decision, the RO denied reopening of the Veteran's claim for service connection for dental trauma; by letter that month he was advised of the RO's decision, and of his appellate rights.  

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's October 2009 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for dental trauma, and raises a reasonable possibility of substantiating the claim.  

4.  The Veteran sustained in-service dental trauma but it did not cause a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.

5.  The Veteran's dental disability is not a disability for which VA disability compensation is payable.


CONCLUSIONS OF LAW

1.  The RO's October 2009 rating decision denying reopening of the claim for service connection for dental trauma is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for dental trauma, for compensation purposes.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).  

3.  The criteria for establishing service connection for a dental condition for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2011 letter, sent prior to the initial unfavorable decision issued in January 2012, advised the Veteran of the evidence and information necessary to substantiate that claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA and private treatment records.  The Veteran has not identified any outstanding evidence, to include any other medical records relevant to the issues herein decided, which could be obtained to substantiate his appeal.  The Veteran was also afforded a VA examination in September 2012, which the Board finds adequate as the examiner reviewed the Veteran's file, considered the Veteran's contentions, and reported results that allow for an assessment to be made as to whether the Veteran has a disability for compensation purposes.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, identified the bases for the RO's denial, and identified the evidence necessary to substantiate the claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the present case, the RO, by a decision entered in February 2008, denied the Veteran's claim for service connection for dental trauma.  Although the Veteran initiated an appeal by filing a Notice of Disagreement in April 2008, after a Statement of the Case (SOC) was issued in January 2009, the appeal was not perfected by filing a Substantive Appeal, VA Form 9 or equivalent.  He subsequently applied to reopen that claim and reopening of that claim was denied in October 2009, of which the Veteran was notified by letter later that month.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's October 2009 decision.  No new and material evidence was received within a year thereof and no new service treatment records (STRs) have been received (as opposed to the duplicate copies which have been submitted).  38 C.F.R. § 3.156(b).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

The service dental records show that beginning in at least May 2006 the Veteran underwent an extensive dental evaluation and treatment following injury from an explosion in combat.  These records indicate that he had sustained dental trauma to at least both sides of the lower jaw, and possibly a hairline fracture of tooth #19.  He complained of pain and it was recommended that he wear a night guard and received further follow-up evaluation.  

Here, the evidence received since the time of the RO's October 2009 rating decision includes a favorable statement from a private dentist.  Specifically, F. H., D.D.S., reported in an October 2011 statement that the Veteran had been given a complete evaluation, including a set of bitewings and a panorex. (radiographs).  A complete evaluation of his dental needs was addressed.  It was the private dentist's belief that more likely than not, as a result of trauma the Veteran sustained during his deployment, such trauma had caused several of his teeth to develop cracks and "craze lines" which required restorations with full coverage crowns.  

This evidence was not before adjudicators when the Veteran's claim was last denied in October 2009, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for dental trauma, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  

The RO reopened the claim and denied the claim on the merits.  See December 2012 statement of the case.  As described above, VA's duty to notify and assist the Veteran has been met.  Accordingly, the Board may proceed with an adjudication of the issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).


In this regard, it is beyond dispute that the Veteran sustained significant injuries as a result of an explosion in combat in 2006.  As a result of the Veteran's injuries from an explosion during combat, he is service-connected for residuals of a traumatic brain injury (TBI), rated 70 percent disabling; post-traumatic stress disorder (PTSD), also rated 70 percent disabling; headaches, as a residual of head trauma associated with TBI, rated 30 percent disabling; and visual field loss and photophobia, associated with TBI, rated 20 percent disabling.  

When a Veteran has engaged in combat with the enemy VA shall accept satisfactory lay or other evidence of that a particular event occurred, if consistent with the circumstances, conditions or hardships of service, even if there is no official record of such event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected").  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

On VA dental examination in January 2011 the Veteran reported that as a result of an explosion while in combat in Iraq in 2006 he sustain injuries of the right upper and lower left posterior areas of his jaws.  He stated that the initial signs and symptoms were that the right side started swelling and turned green and bluish, and was painful.  He reported having being diagnosed with fractures of teeth # 18, 19, and 5, which had been diagnosed between February and April 2006, while in Mosul, Iraq.  He stated that since that time the condition had worsened, posteriorly, on the left side when eating, and that he had swelling and pain, as well as a metallic taste.  He indicated there was an abscess which drained as often as 4 times per year.  He related having difficulty chewing as often as 3 times per day.  He stated he could not chew hard foods but could chew soft foods.  He experienced swelling on the left side which would last 2 weeks.  He described pain in the left posterior lower side which occurred intermittently, as often as 5 times per day, each time lasting for 2 hours.  He did not have any difficulty speaking.  He had received a crown for teeth # 15, 18, and 19 but the response has been poor.  

On examination his maxilla and mandible were within normal limits.  It was reported that on examination his teeth were within normal limits.  However, the pertinent diagnosis was broken teeth, with subjective factors being pain on chewing and opening his mouth.  

On VA dental examination in September 2012 the Veteran's claim file was reviewed.  It was reported that the Veteran had been diagnosed as having cracked teeth from service-connected trauma.  He had not lost any part of the mandible or mandibular ramus, or any part of either condyle (condyloid process) or coronoid process of the mandible.  He had not lost any part of the maxilla or hard palate.  There was no resultant malunion or nonunion of the maxilla.  It was reported that there was no loss of teeth due to loss of substance of the body of the maxilla or mandible or due to trauma or disease.  He had two missing upper teeth, numbers 1 and 16, and two missing lower teeth, numbers 17 and 32.  He had never had osteomyelitis or osteonecrosis.  

The examiner reported that percussion of the Veteran's dentition resulted in inconsistent responses.  No particular teeth could be singled out as consistently sensitive to percussion.  The examiner reported that the Veteran had complained about tooth pain since 2006.  He had received treatment to address his reported pain.  None of the treatment provided has eliminated his perceived dental pain.  It was further stated that the source of the Veteran's perceived dental pain might have another origin.  Thus, it was less likely than not that the Veteran's reported fractured teeth were related to service.  

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. §3.381(a).

It is undisputed that the Veteran sustained in-service dental trauma from combat action.  Crucially, according to the Veteran's private dentist, such trauma only caused several of his teeth to develop cracks and "craze lines" which required restorations with full coverage crowns.  Thus, the private dentist did not find that there was loss of teeth due to loss of substance of the body of the maxilla or mandible.  Crucially, according to the 2012 VA examiner, such dental trauma did not result in loss of any part of the mandible or mandibular ramus, or any part of either condyle (condyloid process) or coronoid process of the mandible, or loss of any part of the maxilla or hard palate.  Crucially, such trauma had not resulted in malunion or nonunion of the maxilla, and there was no loss of teeth due to loss of substance of the body of the maxilla or mandible.  The Veteran also had never had osteomyelitis or osteonecrosis.  Neither the private dentist, nor the VA examiner diagnosed any other dental disability.  Therefore, the Veteran has not been diagnosed with a disability set forth in 38 C.F.R. § 4.150.  As a result, the Veteran is not entitled to compensable service connection for a dental condition because he does not have a disability recognized for service connection purposes.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for dental trauma is reopened.  

Upon de novo adjudication, entitlement to service connection for a dental condition for compensation purposes is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


